



Exhibit 10.13




[Grant Date]


TO:        [Participant Name]


FROM:        James J. Bender


SUBJECT:    2014 Restricted Stock Unit Award


You have been selected to receive a restricted stock unit award. This award,
which is subject to adjustment under the 2014 Restricted Stock Unit Agreement
(the “Agreement”), is granted to you in recognition of your role as a key
employee whose responsibilities and performance are critical to the attainment
of long-term goals. This award and similar awards are made on a selective basis
and are, therefore, to be kept confidential. It is granted and subject to the
terms and conditions of the WPX Energy, Inc. 2013 Incentive Plan, as amended and
restated from time to time, and the Agreement.


Subject to all of the terms of the Agreement, you will become entitled to
payment of 1/3 of this award if you are an active employee of the Company on
each annual anniversary of the date on which this award is made until the award
has been paid in full.


If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.

1



--------------------------------------------------------------------------------





WPX ENERGY, INC.
2014 RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), which contains the
terms and conditions for the Restricted Stock Units (“Restricted Stock Units” or
“RSUs”) referred to in the 2014 Restricted Stock Unit Award Letter delivered in
hard copy or electronically to Participant (“2014 Award Letter”), is by and
between WPX ENERGY, INC., a Delaware corporation (the “Company”) and the
individual identified on the last page hereof (the “Participant”).


1.    Grant of RSUs. Subject to the terms and conditions of the WPX Energy, Inc.
2013 Incentive Plan or any successor, as amended and restated from time to time
(the “Plan”), this Agreement and the 2014 Award Letter, the Company hereby
grants an award (the “Award”) to the Participant of [Number of Shares Granted]
RSUs effective [Grant Date] (the “Effective Date”). The Award gives the
Participant the opportunity to earn the right to receive the number of shares of
the Common Stock of the Company equal to the number of RSUs shown in the prior
sentence, subject to adjustment under the terms of this Agreement. These shares
are referred to in this Agreement as the “Shares.” Until the Participant both
becomes vested in the Shares under the terms of Paragraph 4 and is paid such
Shares under the terms of Paragraph 5, the Participant shall have no rights as a
stockholder of the Company with respect to the Shares.


2.    Incorporation of Plan and Acceptance of Documents. The Plan is
incorporated by reference and all capitalized terms used herein which are not
defined in this Agreement or in the attached Appendix A shall have the
respective meanings set forth in the Plan. The Participant acknowledges that he
or she has received a copy of, or has online access to, the Plan and hereby
automatically accepts the RSUs subject to all the terms and provisions of the
Plan and this Agreement. The Participant hereby further agrees that he or she
has received a copy of, or has online access to, the prospectus and hereby
acknowledges his or her automatic acceptance and receipt of such prospectus
electronically.


3.    Committee Decisions and Interpretations. The Participant hereby agrees to
accept as binding, conclusive and final all actions, decisions and/or
interpretations of the Committee, its delegates, or agents, upon any questions
or other matters arising under the Plan or this Agreement.


4.    Vesting; Legally Binding Rights .


(a)        Notwithstanding any other provision of this Agreement, a Participant
shall not be entitled to any payment of Shares under this Agreement unless and
until such Participant obtains a legally binding right to such Shares and
satisfies applicable vesting conditions for such payment.


(b)    Except as otherwise provided in Subparagraphs 4(c) – 4(g) below, the
Participant shall vest in one-third of the Shares on the date that is one year
after the Effective Date (not including the Effective Date), in one-third of the
Shares on a date that is two years after the Effective Date (not including the
Effective Date), and in the final one-third of the Shares on a date that is
three years after the Effective Date (not including the Effective Date) (each
such anniversary of the Effective Date, a “Maturity Date”), but only if the
Participant remains an active employee of the Company or any of its Affiliates
through such Maturity Date. For example, if the Effective Date of Participant’s
award under this Agreement is [Grant Date], the Maturity Dates will be March 3,
2015, March 3, 2016, and March 3, 2017.


(c)        If a Participant dies prior to the final Maturity Date while an
active employee of the Company or any of its Affiliates, the Participant shall
vest in all unvested Shares at the time of such death.


(d)    If a Participant becomes Disabled prior to the final Maturity Date while
an active employee of the Company or any of its Affiliates, the Participant
shall vest in all unvested Shares at the time the Participant becomes Disabled.


(e)    If the Participant experiences a Separation from Service prior to the
final Maturity Date and within two years following a Change in Control, either
voluntarily for Good Reason or involuntarily (other than due to Cause), the
Participant shall vest in all unvested Shares upon such Separation from Service.

2



--------------------------------------------------------------------------------





(f)    If the Participant experiences an involuntary Separation from Service
prior to the final Maturity Date and the Participant either receives benefits
under a severance pay plan or program maintained by the Company or receives
benefits under a separation agreement with the Company, the Participant shall
vest in all unvested Shares upon such Separation from Service.


(g)    If the Participant experiences an involuntary Separation from Service
prior to the final Maturity Date due to a sale of a business or the outsourcing
of any portion of a business, the Participant shall vest in all unvested Shares
upon such Separation from Service, but only if the Company or any of its
Affiliates failed to make an offer of comparable employment, as defined by a
severance pay plan or program maintained by the Company, to the Participant. For
purposes of this Subparagraph 4(g), a Termination of Affiliation shall
constitute an involuntary Separation from Service.


5.
Payment of Shares.



(a)    The payment date for all Shares in which a Participant becomes vested
pursuant to Subparagraph 4(b) above shall be the 30th day following a Maturity
Date.


(b)     The payment date for all Shares in which a Participant becomes vested
pursuant to Subparagraph 4(c) above shall be the 60th day following such death.


(c)    The payment date for all shares in which a Participant becomes vested
pursuant to Subparagraph 4(d) above shall be the 30th day after the Participant
becomes Disabled.


(d)    The payment date for all Shares in which the Participant becomes vested
pursuant to Subparagraphs 4(e), 4(f), and 4(g) above shall be the 30th day
following such Participant’s Separation from Service.


(e)    Upon conversion of RSUs into Shares under this Agreement, such RSUs shall
be cancelled. Shares that become payable under this Agreement will be paid by
the Company by the delivery to the Participant, or the Participant’s beneficiary
or legal representative, of one or more certificates (or other indicia of
ownership) representing shares of Common Stock equal in number to the number of
Shares otherwise payable under this Agreement less the number of Shares having a
Fair Market Value, as of the date the withholding tax obligation arises, equal
to the minimum statutory withholding requirements. Notwithstanding the
foregoing, to the extent permitted by Section 409A of the Code and the guidance
issued by the Internal Revenue Service thereunder, if federal employment taxes
become due when the Participant becomes entitled to payment of Shares, the
number of Shares necessary to cover minimum statutory withholding requirements
may, in the discretion of the Company, be used to satisfy such requirements upon
such entitlement.


6.
Other Provisions.



(a)    The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice, or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan, or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.


(b)    The Participant agrees and understands that, subject to the limit
expressed in clause (iii) of the following sentence, upon payment of Shares
under this Agreement, stock certificates (or other indicia of ownership) issued
may be held as collateral for monies he/she owes to the Company or any of its
Affiliates, including but not limited to personal loan(s), Company credit card
debt, relocation repayment obligations, or benefits from any plan that provides
for pre-paid educational assistance. In addition, the Company may accelerate the
time or schedule of a payment of vested Shares, and/or deduct from any payment
of Shares to the Participant under this Agreement, or to his or her
beneficiaries in the case of the Participant’s death, that number of Shares
having a Fair Market

3



--------------------------------------------------------------------------------



Value at the date of such deduction to the amount of such debt as satisfaction
of any such debt, provided that (i) such debt is incurred in the ordinary course
of the employment relationship between the Company or any of its Affiliates and
the Participant, (ii) the aggregate amount of any such debt-related collateral
held or deduction made in any taxable year of the Company with respect to the
Participant does not exceed $5,000, and (iii) the deduction of Shares is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.


(c)    Except as provided in Subparagraphs 4(c) through 4(g) above, in the event
that the Participant experiences a Separation from Service prior to the
Participant’s becoming vested in the Shares under this Agreement, RSUs subject
to this Agreement and any right to Shares issuable hereunder shall be forfeited.


(d)    The Participant acknowledges that this Award and similar awards are made
on a selective basis and are, therefore, to be kept confidential.


(e)    RSUs, Shares, and the Participant’s interest in RSUs and Shares may not
be sold, assigned, transferred, pledged, or otherwise disposed of or encumbered
at any time prior to both (i) the Participant’s becoming vested in such Shares
and (ii) payment of such Shares under this Agreement.


(f)    If the Participant at any time forfeits any or all of the RSUs pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in such RSUs and in Shares issuable hereunder shall terminate
upon forfeiture without payment of consideration.


(g)    The Committee shall determine whether an event has occurred resulting in
the forfeiture of the Shares, in accordance with this Agreement, and all
determinations of the Committee shall be final and conclusive.


(h)    With respect to the right to receive payment of the Shares under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.


(i)    The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.


(j)    The parties to this Agreement intend that this Agreement meet the
applicable requirements of Section 409A of the Code and recognize that it may be
necessary to modify this Agreement and/or the Plan to reflect guidance under
Section 409A of the Code issued by the Internal Revenue Service. Participant
agrees that the Committee shall have sole discretion in determining (i) whether
any such modification is desirable or appropriate and (ii) the terms of any such
modification.


(k)    The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Committee, its delegates or agents.


(l)    Nothing in this Agreement or the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time, nor confer upon the Participant the right to
continue in the employ of the Company and/or Affiliate.
(m)    The Participant hereby acknowledges that nothing in this Agreement shall
be construed as requiring the Committee to allow a domestic relations order with
respect to this Award.
7.    Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to WPX Energy, Inc., One Williams
Center, Tulsa, Oklahoma 74172, Attention: Stock Administration Department.
Notices shall become effective upon their receipt by the Company if delivered in
the foregoing manner. To direct the sale of any Shares issued under this
Agreement, the Participant shall contact the Plan Administrator.


8.    Tax Consultation. The Participant understands he or she will incur tax
consequences as a result of acquisition or disposition of the Shares. The
Participant agrees to consult with any tax consultants deemed advisable in
connection

4



--------------------------------------------------------------------------------



with the acquisition of the Shares and acknowledges that he or she is not
relying, and will not rely, on the Company for any tax advice.


WPX ENERGY, INC.




By:_________________________
James J. Bender
Chief Executive Officer
Participant: [Participant Name]
SSN: [Participant ID]

5



--------------------------------------------------------------------------------





APPDENDIX A
DEFINITIONS
“Affiliate” means all persons with whom the Company would be considered a single
employer under Section 414(b) of the Code and all persons with whom such person
would be considered a single employer under Section 414(c) of the Code.
“Disabled” means a Participant qualifies for long-term disability benefits under
the Company’s long-term disability plan, or if the Company does not sponsor such
a disability plan, the Participant qualifies for Social Security Disability
Insurance under Title II of the Social Security Act. Notwithstanding the
forgoing, all determinations of whether a Participant is Disabled shall be made
in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance thereunder.
“Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates. For purposes of
determining whether a Separation from Service has occurred, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with his or her employer under an applicable
statute or by contract. For this purpose, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for his or her employer. If the
period of leave exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six month period.
Notwithstanding the foregoing, if a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of more than six months but less than 12 months, and such
impairment causes the Participant to be unable to perform the duties of the
Participant’s position of employment or any substantially similar position of
employment, a period equal to such Participant’s leave of absence will be
substituted for such six-month period, so long as that period is less than 12
months. If such an absence exceeds 12 months, then the Participant will be
considered Disabled and Section 4(d) will govern.
A Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (A) the Participant and the
Company reasonably anticipate the Participant will perform no further services
for the Company and its Affiliates (whether as an employee or an independent
contractor) or (B) that the level of bona fide services the Participant will
perform for the Company and its Affiliates (whether as an employee or
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period or, if the Participant has been providing services to the
Company and its Affiliates for less than 36 months, the full period over which
the Participant has rendered services, whether as an employee or independent
contractor. The determination of whether a Separation from Service has occurred
shall be governed by the provisions of Treasury Regulation § 1.409A-1, as
amended, taking into account the objective facts and circumstances with respect
to the level of bona fide services performed by the Participant after a certain
date.

6

